               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                   Case No. CR 09-91-GF-BMM

               Plaintiff,                   ORDER FOR TEMPORARY
                                                  RELEASE
vs.

JORDAN CHARLES DEMONTINEY,

              Defendant.

      Upon direction of this Court during open court proceedings on September

16, 2019, and good cause appearing;

      IT IS ORDERED that Defendant, Jordan Charles Demontiney, shall be

temporarily released from the Cascade County Regional Detention Facility

Monday, September 16, 2019, following his initial appearance proceedings;

      IT IS HEREBY ORDERED that during this temporary release from custody,

Defendant shall remain in compliance with the original conditions of his

supervised release; and




                                       1
     IT IS FURTHER HEREBY ORDERED that Mr. Demontiney shall return to

the Cascade County Regional Detention Facility on or before 7:00 p.m. on

Thursday, September 19, 2019.

     DATED this 16th day of September, 2019.




                                    2
